              Case 1:17-cv-00187-HSO-JCG
Last Updated: February 2018                          Document 57 Filed 11/29/18 Page 1 of 5
FORM 1 (ND/SD MISS. -$1. 201)
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF MISSISSIPPI
                                        SOUTHERN DIVISION
   TOBIAS WARD, et al.                                                                         PLAINTIFFS




   v.                                                         CIVIL ACTION
                                                              NO. 1:17-cv-00187-HSO-JCG
   PHILANA HARRELL                                                                             DEFENDANT




                                      CASE MANAGEMENT ORDER
This Order, including all deadlines, has been established with the participation of all parties and can be
modified only by order of the Court on a showing of good cause supported with affidavits, other evidentiary
materials, or reference to portions of the record.

IT IS HEREBY ORDERED:

    1.   ESTIMATED DAYS OF TRIAL:                              7-10
                                                              ________________

         ESTIMATED TOTAL NUMBER OF WITNESSES:                  20-25
                                                              ________________

         EXPERT TESTIMONY EXPECTED:        Yes          NO. OF EXPERTS:                5-7




    2. ALTERNATIVE DISPUTE RESOLUTION [ADR]. 3LFNRQH

         At the time this Case Management Order is offered it does not appear that alternative dispute
         resolution techniques will be used in this civil action.


         Additional Information:



    3. CONSENT TO TRIAL BY UNITED STATES MAGISTRATE JUDGE. 3LFNRQH
         The parties do not consent to trial by a United States Magistrate Judge.
                 Case 1:17-cv-00187-HSO-JCG Document 57 Filed 11/29/18 Page 2 of 5
FORM 1 (ND/SD MISS. -$1. )

    4. DISCLOSURE. 3LFNRQH


         The pre-discovery disclosure requirements of Fed.R.Civ.P.26(a)(1) and U.L.Civ.R. 16(d) and 26
         (a) have been complied with fully.




    5. MOTIONS; ISSUE BIFURCATION. 3LFNRQH
       Staged resolution, or bifurcation of the issues for trial in accordance with FED. R. CIV. P. 42 (b)
       will not assist in the prompt resolution of this action.




        Statement Not Applicable.




    6. DISCOVERY PROVISIONS AND LIMITATIONS.

         A.       Interrogatories are limited to _______
                                                  35     succinct questions.

         B.       Requests for Production are limited to BBBBBBBBVXFFLQFWTXHVWLRQV
                                                            30

         &       5HTXHVWVIRU$GPLVVLRQVDUHOLPLWHGWR_______
                                                            30 succinct questions.

         '.       Depositions are limited to the parties, experts, and no more than

                  _______
                     15 fact witness depositions per party without additional approval of the Court.
                 Case 1:17-cv-00187-HSO-JCG Document 57 Filed 11/29/18 Page 3 of 5
FORM 1 (ND/SD MISS.-$1. 201)


         (.       The parties
                  The  parties have
                               have complied
                                    complied with
                                               with the
                                                    the requirements
                                                        requirements of
                                                                     of Local
                                                                        Local Rule
                                                                              Rule 26(I(2)(B)
                                                                                   26(f)(2) and (3)(C) regarding
                                                                                              regarding discovery
                  discovery of electronically stored information and have concluded as follows:
                  of electronically stored information and have concluded as follows:

                   To the extent that either party possess electronically stored information, it will be obtained
                   provided, except as privileged, for which a privilege log will be prepared and submitted to the
                   other party.

                   In the event ESI arises, the parties will disclose via hard copy.




         ). The court imposes the following further discovery provisions or limitations:

        ✔     1. The parties have agreed that defendant may obtain a Fed.R.Civ. P. 35 (L.U.Civ.R. 35) medical examination of the
              plaintiff (within subpoena range of the court) by a physician who has not examined the plaintiff, and that defendant may
              arrange the examination without further order of the court. The examination must be completed in time to comply
              with expert designation discovery deadlines.

        ✔     2. Pursuant to FED.R.EVID. 502(d), the attorney-client privilege and the work-product protections are not waived by any
              disclosure connected within this litigation pending before this Court. Further, the disclosures are not waived in any other
              federal or state proceeding.

        ✔     3. Plaintiff must execute an appropriate, HIPAA-compliant medical authorization.

              4. The court desires to avoid the necessity of filing written discovery motions where court participation in an informal
              discussion of the issue might resolve it, even after the parties have been unsuccessful in a good faith attempt to do so.
              Consequently, before a party may serve any discovery motion, counsel must first in good faith as required by Fed. R.
              Civ. P. 37(a)(1). If the attorney conference does not resolve the dispute, counsel must contact the chambers of the
              magistrate judge to request a telephonic conference to discuss the issue as contemplated by Fed. R. Civ. P.16(b)(3)(B)
              (v). Only if the telephonic conference with the judge is unsuccessful in resolving the issue may a party file a discovery
              motion.

        ✔     5. Other:

              The parties are in the process of working out an order that will provide for disclosure of the court
              proceedings before the County Court of Harrison County, Youth Court Division. When the parties
              have worked out an order, it will be submitted to the Court.
                 Case 1:17-cv-00187-HSO-JCG Document 57 Filed 11/29/18 Page 4 of 5
FORM 1 (ND/SD MISS. -$1. 201)


            Additional information:




    7. SCHEDULING DEADLINES

                                           JURY TRIAL
         A. Trial. This action is set for ___________________           three-week term of court
                                                              during a ____________

                            February 3, 2020
             beginning on: _____________________,     9:00
                                                  at ________,  a.m.
                                                               ________, in ________________
                                                                             Gulfport        ,

                                                District
             Mississippi, before United States _______________       Halil S. Ozerden
                                                               Judge ______________________. THE

             ESTIMATED
             THE         NUMBER
                 ESTIMATED      OF DAYS
                            NUMBER      FOR FOR
                                    OF DAYS TRIAL IS __________.
                                                TRIAL       7-10 ANY
                                                       IS _______. ANYCONFLICTS
                                                                       CONFLICTSWITH
                                                                                 WITH
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             IMMEDIATELY UPON RECEIPT OF THIS CASE MANAGEMENT ORDER.
             IMMEDIATELY UPON RECIEPT OF THIS CASE MANAGEMENT ORDER.

                                                         January 21-23, 2020
         B. Pretrial. The pretrial conference is set on: _____________________, at ________,
                                                                                   9:00      ________,
                                                                                               a.m.

                 Gulfport
             in ________________ , Mississippi, before United States ____________________
                                                                      District

                   Halil S. Ozerden
             Judge________________________.

                                                           July 19, 2019
         C. Discovery. All discovery must be completed by: _____________________.

         D. Amendments. Motions for joinder of parties or amendments to the pleadings must be

                        January 4, 2019
             filed by: _____________________.

         E. Experts. The parties’ experts must be designated by the following dates:

             1. Plaintiff(s):     March 4, 2019                                  .

             2. Defendant(s):     April 4, 2019                                      .
                 Case 1:17-cv-00187-HSO-JCG Document 57 Filed 11/29/18 Page 5 of 5
FORM 1 (ND/SD MISS. -$1. 201)


    8. MOTIONS. All dispositive motions and Daubert-type motions challenging another party's expert

         must be filed by: August 2, 2019                .The deadline for motions in limine is fourteen days

         before the pretrial conference; the deadline for responses is seven days before the pretrial

         conference.


    9. SETTLEMENT CONFERENCE.

         A SETTLEMENT CONFERENCE is              October 2, 2019
                                         set on:_____________________,    9:30
                                                                       at ________,  a.m.
                                                                                    ________ in

          Gulfport
         __________________,                                   Magistrate
                             Mississippi, before United States ________________ Judge

          John C. Gargiulo
         ____________________.

        AN ADDITIONAL
       Seven            SETTLEMENT
             (7) days before          CONFERENCE
                             the settlement        is set the
                                            conference,    on:parties
                                                               _____________________,    at ________,
                                                                      must submit via e-mail            ________,
                                                                                             to the magistrate

        in __________________, Mississippi, before United States __________________ Judge
       judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
        _____________________.
       required to be present at the conference unless excused by the Court. If a party believes the scheduled
        Seven (7) days before the settlement conference, the parties must submit via e-mail to the magistrate
       settlement conference would not be productive and should be cancelled, the party is directed to inform
        judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
       the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.
        required to be present at the conference unless excused by the Court. If a party believes the scheduled

         settlement conference would not be productive and should be cancelled, the party is directed to inform

         the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.



                                                                 January 14, 2020
    10. REPORT REGARDING ADR. On or before (7 days before FPTC) ______________________, the parties

         must report to the undersigned all ADR efforts they have undertaken to comply with the Local Rules or

         provide sufficient facts to support a finding of just cause for failure to comply. See L.U.Civ.R.83.7(f)(3).



SO ORDERED:


11/29/2018                               s/ John C. Gargiulo
                                        ____________________________________ _______________________
DATE                                    UNITED
                                        UNITED STATES
                                                  STATES MAGISTRATE
                                                            MAGISTRATE JUDGE
                                                                       JUDGE
